Exhibit 10.20

 

UNISYS CORPORATION

2005 DEFERRED COMPENSATION PLAN

 

(Effective January 1, 2005)

 

Article I

Purpose & Authority

 

1.1 Purpose. The purpose of the Plan is to offer Eligible Executives the
opportunity to defer receipt of a portion of their compensation from the
Corporation, under terms advantageous to both the Eligible Executive and the
Corporation and subject to rules that satisfy the requirements of section 409A
of the Code.

 

1.2 Effective Date. The Board originally approved the Deferred Compensation Plan
for Officers of Unisys Corporation on January 29, 1982. That plan, currently
named the Unisys Corporation Deferred Compensation Plan, has been amended and
restated from time to time since its original adoption. Deferrals of
compensation earned and vested before January 1, 2005 were made under that plan
and amounts deferred under that plan will continue to be subject to the rules
set forth in that plan document. This Plan is effective January 1, 2005 and
deferrals of compensation earned and vested on or after the Effective Date will
be subject to the rules set forth in this Plan document as it may be amended
from time to time.

 

1.3 Authority. Any decision made or action taken by the Corporation and any of
its officers or employees involved in the administration of this Plan, or any
member of the Board or the Committee arising out of or in connection with the
construction, administration, interpretation and effect of the Plan shall be
within the absolute discretion of all and each of them, as the case may be, and
will be conclusive



--------------------------------------------------------------------------------

and binding on all parties. No member of the Board and no employee of the
Corporation shall be liable for any act or action hereunder, whether of omission
or commission, by any other member or employee or by any agent to whom duties in
connection with the administration of the Plan have been delegated or, except in
circumstances involving the member’s or employee’s bad faith, for anything done
or omitted to be done by himself or herself.

 

Article II

Definitions

 

2.1 “Account” means, for any Participant, each memorandum account established
for the Participant under Section 5.1.

 

2.2 “Account Balance” means, for any Participant as of any date and with respect
to any Account, the aggregate amount reflected in that Account.

 

2.3 “Annual Incentive Pay” means, for any individual, the amount payable, if
any, to such individual under the Unisys Executive Variable Compensation Plan
(or under any successor annual incentive plan of the Corporation) or under any
other similar annual incentive plan of the Corporation approved by the Vice
President, Human Resources.

 

2.4 “Beneficiary” means the person or persons designated from time to time in
writing by a Participant to receive payments under the Plan after the death of
such Participant or, in the absence of such designation or in the event that
such designated person or persons predeceases the Participant, the Participant’s
estate.

 

2.5 “Board” means the Board of Directors of the Corporation.

 

2



--------------------------------------------------------------------------------

2.6 “Change in Control” shall have the same meaning as is ascribed to that term
under Section 11(b) of the Unisys Corporation 2003 Long-Term Incentive and
Equity Compensation Plan, except that each reference to “20%” in such section
shall be replaced by “35%.”

 

2.7 “Code” means the Internal Revenue Code of 1986, as amended.

 

2.8 “Committee” means the Compensation Committee of the Board, or such other
committee as may be appointed by the Board to administer the Plan.

 

2.9 “Corporation” means Unisys Corporation.

 

2.10 “Corporation Contributions” means discretionary contributions that are made
by the Corporation at any time based on individual or corporate performance or
such other criteria as is deemed appropriate by the Corporation.

 

2.11 “Corporation Contributions Account” means that portion of a Participant’s
Account to which any Corporation Contributions made under the Plan for him or
her are credited.

 

2.12 “Deferral Election” means an election by an Eligible Executive to defer a
portion of his or her compensation from the Corporation under the Plan, as
described in Section 3.1.

 

2.13 “Directors’ Plan” means the 2005 Deferred Compensation Plan for Directors
of Unisys Corporation.

 

2.14 “Effective Date” means January 1, 2005.

 

3



--------------------------------------------------------------------------------

2.15 “Eligible Executive” means, for any calendar year, an employee (a) whose
base salary from the Corporation equals or exceeds 70 percent (70%) of the
maximum amount of compensation that is permitted to be taken into account under
section 401(a)(17) of the Code and who is eligible to receive Annual Incentive
Pay or sales commissions, (b) whose base salary from the Corporation equals or
exceeds the maximum amount of compensation that is permitted to be taken into
account under section 401(a)(17) of the Code, or (c) who satisfies any other
eligibility criteria established by the Committee.

 

2.16 “Fair Market Value” means, on any date, the sales price of a share of
Unisys Common Stock as of the official close of the New York Stock Exchange at
4:00 p.m. US Eastern Standard Time.

 

2.17 “Investment Measurement Option” means any of the hypothetical investment
alternatives available for determining the additional amounts to be credited to
a Participant’s Account under Section 5.2. As of the Effective Date, the
Investment Measurement Options available are all of the investment options
available to eligible participants under the USP. Performance Unit Compensation
deferred under the Plan will be held as Stock Units.

 

2.18 “Participant” means an Eligible Executive or former Eligible Executive who
has made a Deferral Election and who has not received a distribution of his or
her entire Account Balance.

 

2.19 “Performance Unit Compensation” means any amount payable to an Eligible
Executive as a result of the Eligible Executive’s vesting in a Performance

 

4



--------------------------------------------------------------------------------

Unit award (including, but not limited to, share unit and restricted share unit
awards) made under the terms of the Unisys Corporation 2003 Long-Term Incentive
and Equity Compensation Plan, or any successor equity-based incentive
compensation plan.

 

2.20 “Plan” means the Unisys Corporation 2005 Deferred Compensation Plan, as set
forth herein and as amended from time to time.

 

2.21 “Revised Election” means an election made by a Participant, in accordance
with Section 6.2, to change the date as of which payment of his or her Account
Balance is to commence and/or the form in which such payment is to be made.

 

2.22 “Stock Units” means Unisys common stock-equivalent units. Each Stock Unit
represents the equivalent of one share of Unisys common stock; therefore, the
value of a Stock Unit on any given date is the Fair Market Value of a share of
Unisys Common Stock on that date.

 

2.23 “USP” means the Unisys Savings Plan.

 

2.24 “Valuation Date” means any business day as of which the interest of a
Participant in each of the Participant’s Accounts is valued.

 

Article III

Deferral of Compensation

 

3.1 Deferral Election.

 

(a) During any calendar year, each individual who is an Eligible Executive for
such calendar year may, by properly completing and filing a Deferral Election in
the form and manner prescribed by the Committee, elect to defer:

 

5



--------------------------------------------------------------------------------

(1) all or a portion of his or her salary that, absent deferral under this Plan
but giving effect to any deferral or salary deduction election under any other
plan maintained by the Corporation (other than the USP), would be paid to him or
her for services rendered during the next following calendar year; and/or

 

(2) up to seventy-five percent (75%) of his or her sales commissions that,
absent deferral under this Plan but giving effect to any deferral or salary
deduction election under any other plan maintained by the Corporation (other
than the USP), would be paid to him or her for sales made during the next
following calendar year; and

 

(3) all or a portion of his or her Annual Incentive Pay that, absent deferral
under this Plan, but giving effect to any deferral or salary deduction election
under any other plan maintained by the Corporation (other than the USP), would
be paid to him/her in the next following calendar year.

 

(b) To be effective, a Deferral Election with respect to salary or sales
commissions must be filed by the date specified by the Committee, or if no date
is specified, by October 31 of the calendar year immediately preceding the
calendar year in which the amounts to be deferred, absent deferral, would be
earned by the Eligible Executive. A Deferral Election with respect to Annual
Incentive Pay must be made by June 30 of the calendar year for which the Annual
Incentive Pay will be paid. Notwithstanding the foregoing, an individual who
becomes an Eligible Executive after the Effective Date of the Plan (as set forth
in Section 1.2) may make and file a Deferral Election on or before the date that
is 30 days after the date on which he or she becomes

 

6



--------------------------------------------------------------------------------

an Eligible Executive with respect to salary and/or sales commissions that,
absent deferral, would be paid to him or her during the remainder of the
calendar year in which he or she becomes an Eligible Executive, with such
Deferral Election becoming effective as soon as administratively practicable.

 

(c) In addition to the Deferral Elections described in Section 3.1(a), an
Eligible Executive may make a Deferral Election with respect to Performance Unit
Compensation that, absent deferral, would be paid to the Eligible Executive. To
be effective, a Deferral Election with respect to Performance Unit Compensation
must be made in writing by the Eligible Executive on or before the date on which
the award of Performance Unit Compensation that the Eligible Executive intends
to defer is granted to the Eligible Executive.

 

(d) Once made, a Deferral Election shall become effective upon approval by the
Corporate Executive Compensation Department and is thereafter irrevocable,
except to the extent otherwise provided in Section 6.2. A Deferral Election will
be deemed to have been approved by the Corporate Executive Compensation
Department if it is not disapproved by the Corporate Executive Compensation
Department within ten days of the date on which it is received.

 

(e) An Eligible Executive’s Deferral Election must specify either a percentage
or a certain dollar amount of his or her salary, sales commissions, and/or
Annual Incentive Pay, and/or a percentage of his or her Performance Unit
Compensation, to be deferred under the Plan. In addition, the Deferral Election
must specify the portion of the year, if less than the full year, to which the
Deferral Election is to apply. Finally, the Deferral Election must specify the
date on which payment of the Eligible Executive’s Account Balance is to commence
and the manner in which such payment is to be made.

 

7



--------------------------------------------------------------------------------

(1) The Eligible Executive must specify the date as of which payment of his or
her Account Balance is to commence and may specify that such payment is to
commence as of:

 

(A) his or her termination of active employment with the Corporation;

 

(B) a specific date that is at least two years after the end of the calendar
year containing the date on which the amounts to be deferred, absent deferral,
would be paid to the Eligible Executive;

 

(C) upon the Eligible Executive’s becoming disabled (within the meaning of Code
section 409A);

 

(D) upon a Change in Control of the Corporation; or

 

(E) upon the earlier (or earliest) to occur of two (or more) dates described in
(A) – (D) of this Paragraph 3.1(e)(1).

 

(2) The Eligible Executive must specify the manner in which payment of his or
her Account Balance is to be made and may specify that such payment is to be
made either in a single sum or in annual installments. If the Eligible Executive
specifies a date for payment to commence that is before his or her termination
of employment, then the Eligible Executive may not elect an installment payment
over a period shorter than two years or longer than five years.

 

8



--------------------------------------------------------------------------------

(3) Notwithstanding the foregoing, any form of payment elected by an Eligible
Executive will provide that any payments otherwise not made by the March 31
first following the date that is 20 years after the date of the Eligible
Executive’s termination of employment will be made as soon as administratively
practicable on or after that date.

 

(4) Notwithstanding the foregoing, if an Eligible Executive has elected that
distribution be made pursuant to Subparagraph (1)(A) above, and the Eligible
Employee is a “specified employee” within the meaning of Code section 409A,
distribution will commence as soon as administratively practicable on or after
the date that is six months after the date of the Eligible Executive’s
termination of employment with the Corporation.

 

(f) Deferrals of an Eligible Executive’s salary shall be credited to the Plan
ratably throughout the year (or, where applicable, the portion of the year) to
which the Deferral Election applies. Deferrals of an Eligible Executive’s Annual
Incentive Pay and Performance Unit Compensation shall be credited in a single
sum. Any deferral will be credited to the Plan as soon as administratively
practicable after the date on which the amount, absent deferral, would be
payable to the Participant.

 

(g) A Deferral Election with respect to salary shall expire as of the last day
of the calendar year that includes the first day on which any amount, absent
deferral, would be paid to the Eligible Executive and a Deferral Election with
respect to Annual

 

9



--------------------------------------------------------------------------------

Incentive Pay or Performance Unit Compensation shall expire as of the date on
which the Annual Incentive Pay or Performance Unit Compensation that is the
subject of the Deferral Election is credited under the Plan.

 

3.2 Payment of FICA and Other Taxes. Generally, any FICA or other taxes that are
payable by the Eligible Executive and are required to be withheld by the
Corporation during any period with respect to amounts deferred under the Plan
pursuant to Section 3.1 above during such period shall be withheld from the
compensation otherwise currently payable to the Eligible Executive during the
period. To the extent that, as a result of a Deferral Election, the compensation
currently payable to an Eligible Executive during any period is insufficient to
permit an amount equal to the FICA and other taxes that are payable by the
Eligible Executive, and required to be withheld by the Corporation, during that
period to be withheld from such current compensation, the Eligible Executive’s
Account Balance shall be reduced by an amount equal to the sum of (a) the
difference between the amount of FICA and other taxes payable by the Eligible
Executive, and required to be withheld by the Corporation, during the period and
the amount of compensation otherwise currently payable to the Eligible Executive
during the period and (b) any additional Federal, state and local income taxes
payable by the Eligible Executive with respect to the reduction in his or her
Account Balance made pursuant to this Section 3.2.

 

10



--------------------------------------------------------------------------------

Article IV

Corporation Contributions

 

4.1 Corporation Contributions. The Corporation may make Corporation
Contributions to a Participant’s Corporation Contributions Account from time to
time.

 

4.2 Vesting. Participants will vest in their Corporation Contributions Accounts
according to the schedule established by the Corporation when the Corporation
Contribution is made to that Corporation Contributions Account. If a Participant
dies while employed by the Corporation, the Participant will be fully vested in
all his Corporation Contributions Accounts, if any.

 

Article V

Treatment of Deferred Amounts

 

5.1 Memorandum Account. The Corporation shall establish on its books a separate
Account for each Participant for each calendar year in which the Participant
defers amounts pursuant to a Deferral Election. In addition, Corporation
Contributions, if any, will be credited to a Participant’s Account and recorded
in a separate Corporation Contributions Account therein. Performance Unit
Compensation will be credited to the Participant’s Account as Stock Units. As of
each Valuation Date, incremental amounts determined in accordance with Section
5.2 will be credited or debited to each Participant’s Account. Any payments made
to or on behalf of the Participant and for his or her Beneficiary shall be
debited from the Account. No assets shall be segregated or earmarked in respect
to any Account and no Participant or Beneficiary shall have any right to assign,
transfer, pledge or hypothecate his or her interest or any portion thereof in
his or her Account. The Plan and the crediting of

 

11



--------------------------------------------------------------------------------

Accounts hereunder shall not constitute a trust or a funded arrangement of any
sort and shall be merely for the purpose of recording an unsecured contractual
obligation of the Corporation.

 

5.2 Investment Measurement Options.

 

(a) Subject to the provisions of this Section 5.2, a Participant’s Account shall
be credited or debited with amounts equal to the amounts that would be earned or
lost with respect to the Participant’s Account Balance (including, with respect
to Stock Units, dividend equivalents and other adjustments) if amounts equal to
that Account Balance were actually invested in the Investment Measurement
Options in the manner specified by the Participant.

 

(b) Each Eligible Executive may elect, at the same time as a Deferral Election
is made, to have one or more of the Investment Measurement Options applied to
current deferrals. Such election with respect to current deferrals may be
changed at any time upon appropriate notice to the Plan recordkeeper.

 

(c) Subject to the restrictions described in subsection (e), a Participant may
elect to change the manner in which Investment Measurement Options apply to
existing Account Balances. Such an election will be effective as soon as
practicable after the Participant has provided appropriate notice to the Plan
recordkeeper.

 

(d) Notwithstanding anything to the contrary in the Plan, the deferral of
Performance Unit Compensation may not be credited with any Investment
Measurement Option.

 

12



--------------------------------------------------------------------------------

(e) The following rules apply to Investment Measurement Options.

 

(1) The percentage of a Participant’s current deferrals and/or Account Balance
to which a specified Investment Measurement Option is to be applied must be in
integral multiples of one percent (1%). The Participant may change the specified
Investment Measurement Options which shall apply to his or her Account(s) on any
business day as of which the Plan’s recordkeeper is open for business. Changes
in a specified Investment Measurement Option with respect to a Participant’s
Account will be effective as soon as administratively practicable following
receipt of the Participant’s election.

 

(2) To the extent that a Participant has not specified an Investment Measurement
Option to apply to all or a portion of his or her current deferrals and/or
Account Balance, the Insurance Contract Fund or such other fund as designated by
the Committee from time to time shall be deemed to be the applicable Investment
Measurement Option.

 

(3) The chosen Investment Measurement Option or Options shall apply to deferred
amounts on and after the date on which such amounts are credited to the
Participant’s Account.

 

(f) The Committee shall have the authority to modify the rules and restrictions
relating to Investment Measurement Options (including the authority to change
such Investment Measurement Options prospectively) as it, in its discretion,
deems necessary and in accord with the investment practices in place under the
USP.

 

13



--------------------------------------------------------------------------------

Article VI

Payment of Deferred Amounts

 

6.1 Form and Time of Payment. The benefits to which a Participant or a
Beneficiary may be entitled under the Plan shall be paid in accordance with this
Section 6.1.

 

(a) All payments under the Plan shall be made in cash, provided, however, that
unless otherwise provided by the Committee, Stock Units shall be paid in shares
of Unisys common stock.

 

(b) Except as otherwise provided in Sections 6.3 and 6.4, payment of a
Participant’s Account Balance shall commence as of the Valuation Date next
following the date or dates specified in the Participant’s Deferral Election or
Elections or (where applicable) the Participant’s Revised Election or Elections,
provided, however, that where the Participant’s Deferral Election or Elections
or (where applicable) the Participant’s Revised Election or Elections specify
that payments with respect to a Participant’s Account Balance are to commence as
of a specified date or specified dates not determined by reference to the
Participant’s termination of employment and the Participant terminates
employment with the Corporation prior to such date or dates, payment of the
portion of the Participant’s Account Balance that was deferred to such date or
dates shall commence as of the Valuation Date next following the Participant’s
termination of employment, but in the same form specified in the Participant’s
Deferral Election or Elections or (where applicable) the Participant’s Revised
Election or Elections.

 

14



--------------------------------------------------------------------------------

(c) All payments shall be made in the form or forms specified in the
Participant’s Deferral Election or Elections or (where applicable) the
Participant’s Revised Election or Elections.

 

(d) To the extent a Participant has not specified the form or time of payment of
his or her Account Balance, payment will be made in a single sum as soon as
administratively practicable, but within 90 days, after the first Valuation Date
following the Participant’s termination of employment with the Corporation.

 

(e) To the extent a Participant has elected payment in the form of annual
installments, each installment payment after the initial installment payment
shall be made on or about March 31 of each year following the year in which the
first installment was paid. With respect to each Deferral Election made by a
Participant, the amount of each annual installment payment to be made to a
Participant or Beneficiary under such Deferral Election shall be determined by
dividing the portion of the Participant’s Account Balance attributable to such
Deferral Election as of the latest Valuation Date preceding the date of payment
by the number of installments remaining to be paid under such Deferral Election.

 

(f) Notwithstanding any Deferral Election made by the Participant:

 

(1) If the Participant terminates employment before the specific date as of
which a Participant’s Account Balance is scheduled to be paid to the
Participant, the payment of the Participant’s Account Balance will commence in
the form elected by the Participant as soon as administratively practicable on
or after the date as of which the Participant terminated employment.

 

15



--------------------------------------------------------------------------------

(2) If a Participant terminates employment after beginning to receive any
portion of an Account Balance that was to be paid to the Participant as of a
specific date, the remaining Account Balance shall be distributed in accordance
with the distribution election in effect at the time of the Participant’s
termination of employment.

 

(3) If the balance in all of a Participant’s Accounts is less than $10,000 at
the time of a Participant’s termination of employment, the balance in all the
Participant’s Accounts shall be paid to the Participant in a single sum.

 

(4) Any portion of a Participant’s Account Balance that has not been paid to the
Participant as of the date of his or her death shall be paid to the
Participant’s Beneficiary in a single sum as soon as administratively
practicable after the Valuation Date following the date on which the Corporation
receives notification of the Participant’s death.

 

(5) If a Participant demonstrates to the satisfaction of the Committee that he
or she has incurred an “unforeseeable emergency” within the meaning of Code
section 409A, the Participant may receive a distribution of the amount necessary
to meet his or her unforeseeable emergency.

 

6.2 Revised Election.

 

(a) Pursuant to a Revised Election, a Participant may specify:

 

(1) a date for the commencement of the payment of the Participant’s Account
Balance that, if the Participant originally elected a specified date for payment
(as opposed to payment upon termination of employment with the Corporation), is
a date at least five years after the date specified in the Participant’s
applicable Deferral Election; and/or

 

16



--------------------------------------------------------------------------------

(2) a form of payment that calls for a greater number of annual installment
payments than that specified in the Participant’s applicable Deferral Election,
or a number of annual installment payments where the Participant specified a
single sum payment in his or her applicable Deferral Election, provided that the
first installment begins no earlier than five years after the date on which the
Participant originally elected that distribution commence.

 

(3) Notwithstanding the foregoing, an Eligible Executive may not elect a time of
benefit commencement and/or a form of payment to the extent that such an
election would cause any payments to be made after the March 31 first following
the date that is 20 years after the date of the Eligible Executive’s termination
of employment.

 

(b) A Participant may only make three Revised Elections with respect to each of
the Participant’s Accounts.

 

(c) To be effective, a Revised Election must be:

 

(1) made in writing by the Participant on a form furnished for such purpose by
the Corporate Executive Compensation Department;

 

(2) submitted to the Corporate Executive Compensation Department on or before
the date that is one year before the date on which the portion of the
Participant’s Account Balance that is the subject of the Revised Election would,
absent the Revised Election, first become payable; and

 

17



--------------------------------------------------------------------------------

(3) approved by the Corporate Executive Compensation Department. A Revised
Election will be deemed to have been approved by the Corporate Executive
Compensation Department if it is not disapproved by the Corporate Executive
Compensation Department within ten days of the date on which it is received.

 

Article VII

Miscellaneous

 

7.1 Amendment. The Board may modify or amend, in whole or in part, any of or all
the provisions of the Plan, or suspend or terminate it entirely; provided,
however, that any such modification, amendment, suspension or termination may
not, without the Participant’s consent, adversely affect any deferred amount
credited to him or her for any period prior to the effective date of such
modification, amendment, suspension or termination. The Plan shall remain in
effect until terminated pursuant to this provision.

 

7.2 Administration. The Committee shall have the sole authority to interpret the
Plan and in its discretion to establish and modify administrative rules for the
Plan, including (but not limited to) establishing rules regarding elections,
investments and distributions. Notwithstanding any provision of the Plan to the
contrary, the Committee shall administer the Plan in a manner that is consistent
with the requirements of section 409A of the Code. All expenses and costs in
connection with the operation of this Plan shall be borne by the Corporation.
The Corporation shall have the right to deduct from any payment to be made
pursuant to this Plan any federal, state or local taxes required by law to be
withheld, and any associated interest and/or penalties.

 

18



--------------------------------------------------------------------------------

7.3 Governing Law. The Plan shall be construed and its provisions enforced and
administered in accordance with the laws of the Commonwealth of Pennsylvania
except as such laws may be superseded by the federal law.

 

7.4 Unfunded Plan. It is intended that the Plan constitute an “unfunded” plan
for deferred compensation. The Corporation may authorize the creation of trusts
or other arrangements to meet the obligations created under the Plan; provided,
however, that, unless the Corporation otherwise determines, the existence of
such trusts or other arrangements is consistent with the “unfunded” status of
the Plan. Any liability of the Corporation to any person with respect to any
grant under the Plan shall be based solely upon any contractual obligations that
may be created pursuant to the Plan. No such obligation of the Corporation shall
be deemed to be secured by any pledge of, or other encumbrance on, any property
of the Corporation.

 

Article VIII

Transfer of Account Balance

 

8.1 Transfer to Director’s Plan. Notwithstanding any election of form of
payments made hereunder, a Participant who, following his termination of
employment with the Corporation will be eligible to participate in the
Directors’ Plan, may elect at any time prior to the date that is three months
and one day before the Participant’s termination of employment to transfer all
or any portion of his Account Balance to the Directors’ Plan. Such transfer must
occur prior to the date that payments of the Participant’s Account Balance would
otherwise be made, or commence, hereunder.

 

19



--------------------------------------------------------------------------------

Upon transfer, the Participant’s Account Balance (or the portion thereof
transferred) will be subject to the terms and conditions of the Directors’ Plan,
provided, however, that any election of form of payment made under the
Directors’ Plan with respect to the amount transferred may not provide for a
form of payment that is in any way more rapid than the form of payment in effect
under this Plan with respect to such amounts immediately prior to transfer to
the Directors’ Plan, nor may it provide for any later payment of the amount
transferred except to the extent that any election of such later payment
complies with the requirements of Section 6.2 above. Valuation of the Account
Balance (or the portion thereof) to be transferred shall be made consistent with
the valuation provisions described in Article V. Upon transfer, the
Participant’s (or his or her Beneficiary’s) rights hereunder with respect to the
amounts transferred shall cease.

 

20